DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 16 January 2017. It is noted, however, that applicant has not filed a certified copy of the Chinese patent application No. 201710029335.X application as required by 37 CFR 1.55.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because as indicated in the Notice to File Missing Parts, the drawings submitted are not acceptable because the drawings have a line quality that is too light to be reproduced (weight of all lines and letters must be heavy enough to permit adequate reproduction) or text that is illegible (reference characters, sheet numbers, and view numbers must be plain and legible) see 37 CFR 1.84(I) and (p)(1)); See Figure 24. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: limiting tool, steam channel molding tool, a pressure application tool in claims 2-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
It will be interpreted that a limiting tool has the structure of a bottom that is rectangular, provided with a rectangular limiting boss, the limiting boss can be sleeved with the shell and can be tightly fitted with the shell as described in paragraph [0085] or the limiting tool is disc-shaped as described in paragraph [00100], or the bottom of the limiting tool is cylindrical, the limiting tool is provided with a cylindrical limiting boss on which a cylindrical hole forming column is formed, the hole forming column is an evaporation core hole forming column as described in paragraph [00115].

It will be interpreted that the pressure application tool is cylindrical and has an external diameter that can be put into the shell as described in paragraph [00115].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “…structures shaped like steam channels” in line 11, page 2. It is unclear what is defined as a “steam channel” shape. As this is not a term known in the art or described in the specification, this limitation is indefinite. 
	Claim 1 recites “the mould being provided with corresponding structures shaped like steam channel on positions where the evaporation core is provided with steam channels…” It is unclear how the mould has “steam channel” structures where there are steam channels in the evaporation core. 
Claim 1 recites the limitation "the side" in line 16, page 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the side" in line 18, page 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the heat conducting coefficient" in line 20, page 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the melting point" in line 21, page 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "wall surface" in line 3, page 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the center" in line 4, page 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the particle size" in line 5, page 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the outer side" in line 26, page 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites the limitation "the top" in line 28, page 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the limiting tool of the evaporation core” in line 4, page 4. It is unclear if this is the same limiting tool as first introduced in claim 2 or a new limiting tool of specifically the evaporation core.
Claim 4 recites the limitation "the bottoms of the steam channel molding tools" in line 5, page 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the bottom of the limiting tool" in line 6, page 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the inner wall surface of the shell" in lines 8-9, page 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the height of the compacted evaporation core" in line 13, page 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the limiting tool of the heat insulation core” in line 15-16, page 4. It is unclear if this is the same limiting tool as first introduced in claim 2 or a new limiting tool of specifically the heat insulation core.
Claim 4 recites “…in step (3)” but does not recite a step 3. It is unclear if this is to be interpreted as step (c).
Claim 4 recites the limitation "the height of the compacted heat insulation core" in line 21, page 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the height of the transmission core" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the outer sides of the tops of the evaporation core" in line 2, page 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the evaporator is the rectangular flat evaporator, the disc-shaped flat evaporator, the cylindrical evaporator" in line 19-20, page 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 5, 7-8 are thus rejected for their dependency.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726     

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726